Per Curiam:
This is an action to recover a strip of land not included in an instrument of conveyance but claimed to have been acquired by adverse possession. The trial court determined upon the testimony that the plaintiff in error had not held such possession or exercised such dominion over the strip for the necessary period as would give her a title. The decision of the court rests upon disputed evidence, but as there appears to be sufficient to support the general finding the judgment is affirmed.